Phillips, P. J. There is no allegation in this bill that Aaron Baer ever accepted the deed from Conrad Benner and Elizabeth Benner. The recital in the deed is not the promise of Baer, the grantee; and unless his assent is averred that recital is not sufficient, standing alone, to create a liability against him. The averments of the bill are not sufficient on a default to authorize a decree, pro confesso, against the plaintiff in error for a personal liability for the debt of Conrad Benner. Thompson v. Dearborn et al., 107 Ill. 87. The court erred in rendering a decree for the payment of $671.95. That decree of the September term, 1889, awarding execution, is reversed and the cause remanded. Reversed and remanded.